                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTR ICT OF NORTH CAROLINA
                                 WESTERN DI VISION
                                No . 5 : 02 - CR-156 - lH
                                 No . 5 : 16 - CV - 307 - H

    JOSEPH A . MANN ,
         Petitioner ,
                                                                                  ORDER
         v.

    UNITED STATES OF AMERICA ,
         Respondent .




        This matter is before the court on petitioner ' s motion to

vacate under 28 U. S . C . § 2255 ,             [DE #67] , and motion for extension

of time to file supplemental briefing ,                              [DE #75] .




                                          BACKGROUND

        On    Octobe r · 8 ,   2002 ,     petitioner             was     found     guilty        by     jury

v erdict      of    interference         with   interstate               commerce       by      means    of

robbery ,      in    violation      of    18    U. S . C .       §     1951    (Count         Three)    and

brandishing          a    firearm   during       and     in           relation     to     a     crime    of

violence , in v iolati on of 18 U.S . C .                    §   924(c)(l)(A)           (Count Four) .

Petitioner          was    sentenced      by    this         court        to   a    total        term    of

imprisonment of 510 months on February 1 9 , 2003 .                                Petitioner filed

a    notice of appeal ,         [ DE #4 7] ,      and the              Fourth Circuit affirmed

defendant ' s conviction and sentence .                          [ DE #51] .
       Petitioner filed a motion to vacate pursuant to 2 8 U. S . C .

§ 2 255 ,    [DE   #53] ,     which    was      dismissed           without      prejudice       and

petiti o ner was allowed to seek authorization to file the petition

in the Eastern           District of North Carolina .                    [DE #60     and #61] .

Petitioner obtained permission from the Fourth Circuit to file a

successive§ 2255 motion .               [DE #65] .         On June 1 , 2016 , petitioner

filed the instant motion to vacate pursuant to 28 U. S . C . § 2255 ,

[DE #67] , arguing that Hobbs Act Robbery , in violation o f 18 U. S . C .

§ 1951 , no longer qualifies as a crime of violence to support his

conviction under 18 U. S . C . § 924(c) in light of the Supreme Court ' s

decision in Johnson v . United States , 135 S . Ct . 2551                           (2015) . 1



                                  COURT'S DISCUSSION

       The Supreme Court recently invalidated the residual clause of

the crime of violence definition under 18 U. S . C . § 924 (c) (3) (B) .

United States v .           Davis ,   139 S .       Ct .   2319 ,    2323 - 24    (2019) .       The

precise question remaining before the court is whether Hobbs Act

Ro bbery is a crime of violence under the force clause of 18 U.S . C .

§   92 4 (c) (3) (A) .      The   Fourth Ci rcuit           has     recently      decided    this


1 In the Johnson d ecision , the Supreme Court of the Unite d States i nvali da te d
the residual clau s e found in 18 U. S . C . § 92 4 (e) (2) (B) (ii)        ( " Armed Caree r
Criminal Act " or " ACCA" ) .    Johnson , 1 35 S . Ct . a t 2557 .    In We l ch v . Unite d
States , 136 S . Ct . 1257 , 1265 (2016) , the Supreme Co u rt he ld t he rule p r onounce d
in Johnson is ret r oactive l y a pp licable on colla t era l r eview .    The court note s
petitione r timely f iled his motion to vacate wi thin one y e a r of Jo h nson .         28
U. S . C . § 2255(f) (3) . However , Johnson d oes not af f ord re l ief t o petitione r as
he was not sentenc e d under th e ACCA .



                                                2
issue .       United States v . Mathis , 932 F . 3d 242 , 266 (4th Cir . 2019)

(" Accordingly ,        we conclude that Hobbs Act robbery constitutes a

crime        of violence       under   the      force   clause        of    Section      924 (c) . " )

(citing United States v . Garcia - Orti z , 904 F . 3d 102 , 109 (1st Cir .

2018) ;      United States v .         Hill ,    890    F . 3d 51 ,        60    (2d Ci r.     2018) ;

United States v . Rivera , 847 F . 3d 847 , 849 (7th Cir. 2017) ; In re

Fleur , 824 F . 3d 1337 , 1340 - 41 (1 1th Cir . 2016)) .

        Therefore ,      in light of Mathis , defendant ' s claim is without

merit.



                                         CONCLUSION

        For the foregoing reasons , p etitioner ' s motion ,                           [DE #67), is

DENIED .          Petitioner ' s motion to extend time to file supplemental

briefing ,         [ DE #7 5] , is DENIED AS MOOT .             The clerk is directed t o

close this case .

        A certificate           of   appealabi li ty      shall       not       i ssue   absent     "a

substantial showing of the denia l of a constitutional right ."                                     28

U. S . C .    §   2253(c) (2)        A petitioner         satisfies             this   standard by

demonstrating           that     reasonable           jurists     would           find       that   an

assessment of t h e constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is l ikewise

debatable .          Miller-El v . Cockrell ,           537 U. S .     322 ,      336 - 38    (2003) ;

Slack v . McDaniel , 529 U. S . 473 , 484 (2000) ; Rose v . Lee, 252 F . 3d

676 , 683 (4th Cir . 2001) .            A reasonable jurist would not find this

                                                  3
court ' s   dismissal   of   Petitioner ' s   §   2255   Motion   debatable .

Therefore , a Certificate of Appealabili t y is DENIED .
                 ~
      This __J__!:__ day of September 201



                              Senior United States District Judge
At Greenville , NC
#35




                                       4
